Citation Nr: 0836883	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service connected 
bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to May 1971 
and from December 1972 to January 1991.  The veteran had 
inactive service from May 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Bilateral hip disability was initially demonstrated years 
after service and has not been shown by competent clinical 
evidence to be etiologically related to service.

2.  Bilateral hip disability has not been shown by the 
probative, competent clinical evidence of record to be 
proximately due to, or aggravated by, service-connected 
bilateral chondromalacia patella.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  Bilateral hip disability is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to this claim by means of 
a letter to the appellant issued in November 2006.  This 
letter informed him of what evidence was required to 
substantiate a claim for service connection on both direct 
and secondary bases.  The letter also informed the veteran of 
his and VA's respective duties for obtaining evidence.  
Additionally, the veteran was informed as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
the VA has complied with the express requirements of the law 
as found by the Court in Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and assessment.  In addition, the claims 
file contains the report of a VA medical examination 
conducted in January 2007.  The claims file also contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed his statements and concludes that there 
has been no identification of further available evidence not 
already of record, other than as discussed below.  The Board 
notes that the veteran indicated in a statement, dated in 
November 2006, that he has no further information or evidence 
to substantiate his claim.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  The Board notes that a VA medical opinion 
has been obtained and that sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, dated November 2006, which identifies treatment for 
the veteran's hips in 1994 and 1995 at the Grand Island VA 
Medical Center (GIVAMC) and the Omaha VA Medical Center 
(OVAMC).  Although the claims file contains recent records 
from the veteran's visits to these hospitals, there are no 
records from 1994 or 1995.  In July 2007, the RO requested 
all records from January 1994 through December 1995 from both 
GIVAMC and OVAMC.  In a letter dated July 2007, GIVAMC 
indicated that it could not locate any of the requested 
records.  In a letter dated July 2007, OVAMC indicated there 
was no history of care pertaining to the veteran for that 
time frame.  OVAMC told the RO to refer its request to 
GIVAMC.  In August 2007 the RO made another request to GIVAMC 
(this time requesting records from 1994 through 1996); 
however, GIVAMC again responded that it could not locate any 
records from that time frame.  Thereafter, in September 2007, 
a supplemental statement of the case was issued noting the 
unsuccessful attempts to obtain these records and denying the 
veteran's claim.

In light of the exhaustive, unsuccessful efforts taken by the 
RO to locate any records from 1994 to 1996 at the above VA 
medical centers, the Board finds that further development on 
this issue is not necessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal criteria and analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, the arthritis shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires (1) evidence 
of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Service connection-bilateral hip disability, direct basis

The veteran contends that service connection is warranted for 
a bilateral hip disability.  The Board finds that the first 
element of a service connection claim, that of a current 
disability, has been demonstrated by the competent medical 
evidence of record.  The claims file contains reports of VA 
treatment that diagnose the veteran with osteoarthritis with 
degenerative joint disease of the hips, and note a history of 
hip arthralgia and arthropathy not otherwise specified.  See 
e.g., Report of VA Treatment, dated July 2007.  There is a 
June 2006 VA treatment report which notes that X-rays "show 
what may be some increased sclerotic appearance of the right 
hip and femoral head area compared to the left and some mild 
degenerative process of the hip."  In addition, the VA 
examination of January 2007 diagnosed the veteran with 
bilateral hip arthritis as well as bilateral chondromalacia 
patella.

The competent medical evidence of record does not, however, 
establish that the veteran's bilateral hip disability is 
etiologically related to any injury or disease incurred in 
active service.  The service treatment records are silent for 
any complaints or diagnoses related to the veteran's hips.  
The veteran's enlistment examination, dated January 1967, 
notes normal lower extremities, and the corresponding report 
of medical history notes no history of bone, joint, or other 
deformity and no history of arthritis or rheumatism.  The 
January 1967 report of medical history does note a history of 
leg cramps in general, but does not relate the cramps to the 
hip area.  The veteran's examination upon release from active 
duty, dated May 1971, also notes normal findings with regard 
to the lower extremities.  Annual in-service medical 
examinations from April 1979, January 1987, July 1988, and 
June 1989 are of record and each note normal findings with 
regard to the veteran's lower extremities.  Each report of 
medical history corresponding to these annual examinations 
shows no history of bone, joint, or other deformity and no 
history of arthritis, bursitis, or rheumatism.  Finally, 
there is an examination upon retirement from service, dated 
January 1991, which also reports normal findings with regard 
to the veteran's lower extremities.  The report of medical 
history corresponding to the January 1991 examination also 
notes no bone, joint, or other deformity and no history of 
arthritis, bursitis, or rheumatism.  This report of medical 
history does note a history of swollen or painful joints in 
general, but does not relate those complaints to the 
veteran's hips or legs.

The post-service records of medical treatment which concern 
the veteran's hips consist of VA treatment records from June 
2003 to July 2007.  None of these reports indicate that the 
veteran's bilateral hip disability may be etiologically 
related to any injury or disease incurred in active service.  
The VA treatment record from June 2003 is the first post-
service medical record to note complaints of hip pain and 
right side back pain radiating into the veteran's legs.  The 
report states that the veteran feels pain after 10 to 15 
minutes of mowing, and goes on to diagnose osteoarthritis.  
VA treatment records from October 2003 reflect further 
complaints of bilateral hip pain and diagnose lower back pain 
radiating into the lower extremities.  VA treatment records 
from February 2004 suggest peripheral vascular disease as 
opposed to degenerative joint disease as being the cause of 
the veteran's hip pain.  Although the post-service medical 
evidence of record discusses the veteran's current hip 
disability, none of the records mention any in-service injury 
or disease to which this disability might be attributed.

In the VA examination of January 2007, the veteran denied any 
history of trauma, hospitalization, or surgery with regard to 
his hips.  The veteran told the VA examiner at that time that 
his bilateral hip pain had its onset four years ago.  The VA 
examiner reviewed the X-rays of the veteran's hips from June 
2006 and noted slight joint space narrowing and an osteophyte 
formation on the acetabulum consistent with early 
degenerative disease.  Although the VA examiner diagnosed 
bilateral hip arthritis, the examiner noted that the onset of 
this condition was approximately four years ago according to 
the veteran, and that this was several years after his 
discharge from service.  Based on this time line, the VA 
examiner concluded that no temporal relationship existed.

The Board notes that the veteran's representative submitted a 
statement in March 2007 alleging that the veteran was an 
outside rigger while in military service from 1982 to 1984.  
The veteran's representative states that his activities in 
this capacity were a contributing factor to his present hip 
problems.  There is a service treatment record from April 
1985 noting that the veteran injured his right shoulder 
working in a rigger shop in which he lifted and carried 
objects constantly.  However, no hip injury is documented by 
this medical record.  Nor are there any other service 
treatment records indicating a hip injury due to the 
veteran's activities working in the rigger shop.  

The Board acknowledges the contention of the veteran's 
representative, however neither the veteran nor his 
representative are competent to provide a medical opinion as 
to the etiology of the veteran's current hip disability.  Lay 
witnesses are not competent to offer opinions on medical 
diagnoses or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Therefore, as to direct service connection, there were no in-
service complaints related to the hip, and there is no 
medical opinion linking the post-service diagnosis to 
service.  There is no allegation as to continuity of 
symptomatology; the veteran clearly states he began 
experiencing pain in approximately 2003, more than a decade 
after service.  In light of the foregoing, the Board finds 
that service connection for a bilateral hip disability on a 
direct basis is not warranted.
 



Service connection-bilateral hip disability, presumptive 
basis

In order to grant service connection for a bilateral hip 
disability on a presumptive basis, the veteran must show that 
his bilateral hip arthritis manifested to a compensable 
degree within one year from the date of termination of his 
service.  The veteran's active service ended in January 1991.  
The evidence of record shows that the veteran's first hip 
complaints and the first diagnosis of arthritis occurred in 
June 2003.  See Record of VA Treatment, dated June 2003.  The 
VA examination conducted in 1991 showed no hip-related 
complaints or abnormalities.  Presumptive service connection, 
therefore, is not warranted since the evidence of record 
indicates that the veteran's arthritis first manifested more 
than ten years after his active military service.

Service connection-bilateral hip disability, secondary basis

The veteran contends that service connection is warranted for 
his bilateral hip disability as secondary to his service 
connected bilateral chondromalacia patella.  Service 
connection, as secondary to a service-connected disability, 
is warranted where the disability is proximately due to, or 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310.  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are:  (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin, 11 Vet. App. at 512.

As noted above in the Board's discussion regarding direct 
service connection, the medical evidence of record 
successfully demonstrates a current disability with respect 
to the veteran's hips.  In addition, the veteran has already 
been service connected for bilateral chondromalacia patella.  
See Rating Decision, dated September 1991.  Therefore the 
first two elements of a secondary service connection claim 
are met.

The Board finds, however, that the final element of a 
secondary service connection claim has not been met as there 
is no competent medical evidence of a nexus between the 
veteran's service connected knee disability and the hip 
disability for which service connection is sought.  The 
veteran's statements seek service connection for his hips as 
"possibly secondary to my service connected knee."  See 
Statement in Support of Claim, dated October 2006.  The Board 
notes that although the veteran can attest to factual matters 
of which he has first-hand knowledge, e.g., experiencing pain 
in service and witnessing events, see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), he has not been 
shown to possess the requisite skills necessary to be capable 
of giving a competent medical opinion regarding the etiology 
of his hip disability.  Thus, his statements cannot 
constitute competent medical evidence in support of his 
claim.  Espiritu, 2 Vet. App. at 494-95.

With regard to the medical evidence of record, none of the 
post-service VA treatment records discuss any mechanism by 
which the veteran's hip disability may have occurred.  The 
January 2007 VA examination does note that the veteran claims 
his bilateral hip disability is secondary to his service 
connected chondromalacia patella.  The VA examiner goes on to 
note that the veteran ambulated to the examination room 
unaided with a normal, smooth gait.  The VA examiner 
ultimately opined, however, that the veteran's bilateral hip 
arthritis was not secondary to, nor aggravated by, his 
service-connected bilateral chondromalacia patella.  The VA 
examiner noted that he was not aware of any literature 
suggesting that hip arthritis can be caused by or aggravated 
by chondromalacia patella.

The Board finds the January 2007 VA examiner's medical 
opinion of great probative value as the VA examiner reviewed 
the veteran's claims folder and performed an objective 
examination of the veteran.  Additionally, the Board affords 
the VA examination report a high probative value because the 
examiner provided a supporting rationale explaining his 
conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  Moreover, as mentioned above, there is no other 
competent clinical evidence of record relating the veteran's 
current hip disability to the service connected knee 
disability.  Therefore, the Board finds that service 
connection for the bilateral hip disability on a secondary 
basis is not warranted.

The Board acknowledges that the veteran's representative 
submitted two internet articles, one discussing the 
pathogenesis of arthroses and the other discussing pain in 
the hip and knee joints.  Assuming, arguendo, that the 
internet articles rise to the level of a medical article or 
medical treatise, the Board notes that the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In short, articles and treatises tend to be 
general in nature and to not relate to the specific facts in 
a given veteran's claim.  In the present case, the articles 
submitted by the veteran's representative fall into this 
(general) category.  Although the articles discuss joint 
pain, and possible etiologies for joint pain, neither article 
contains any indication that a knee disability might cause or 
aggravate a hip disability.  Further, neither article 
pertains specifically to this veteran, and the articles are 
not combined with any opinion of a medical professional.  
Therefore, this evidence is not probative as to the issue of 
whether the veteran's current hip disability is secondary to 
his service connected knee disability.

In conclusion, the Board notes that the competent clinical 
evidence of record does not demonstrate that service 
connection is warranted for the veteran's bilateral hip 
disability on a direct basis, a presumptive basis, or a 
secondary basis.  With regard to each possible basis for 
service connection, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


